Citation Nr: 1007898	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-22 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for umbilical hernia.

2.  Entitlement to service connection for bilateral knee 
disorder.

3.  Entitlement to service connection for hip disorder.

4.  Entitlement to service connection for lumbar spine 
disorder.

5.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist and hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 until July 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a  February 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.

The issued of entitlement to service connection for hip and 
lumbar spine disorders as well as carpal tunnel syndrome are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An umbilical hernia was not manifest during service, and 
is not attributable to service.

2.  A bilateral knee disorder was not manifest during 
service, is not attributable to service and arthritis was not 
manifest within one year of separation.


CONCLUSIONS OF LAW

1.  An umbilical hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  A bilateral knee disorder was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred there in.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claims and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.  Furthermore, the letter informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  In this case, service treatment records have 
been obtained as have private medical treatment records.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, service treatment records are silent as to any 
complaints or treatment referable to the knees.  In addition, 
the weight of the competent evidence does not indicate a 
relationship between the Veteran's current knee disabilities 
and active service.  For all of these reasons, the evidence 
does not indicate that the claimed disabilities may be 
related to active service such as to require an examination, 
even under the low threshold of McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

1.  Umbilical Hernia

The Veteran has claimed entitlement to service connection for 
an umbilical hernia.  Service treatment records do not 
reflect treatment or complaints of a hernia or any disorder 
referable to the navel.  On separation examination in June 
1970, the Veteran's abdomen and viscera were normal, 
including as related to signs of hernia.

Based on the foregoing, the service treatment records do not 
show manifestation of umbilical hernia during service, but 
rather that the Veteran's abdomen was normal at separation.  
This does not in itself preclude a grant of service 
connection.  Again, service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that the 
Veteran's umbilical hernia is related to active service, for 
the reasons discussed below.

Following separation in July 1970, the evidence of record 
first shows that in October 2003 the Veteran was seen for 
evaluation of a herniated navel.  The Veteran described his 
navel as being "puffed out," and in August 2004 he 
indicated that the condition of his navel had not changed in 
the interceding year.

In July 2005, the Veteran underwent examination during which 
he reported a history relating to his umbilical hernia 
beginning in 2003.  He stated that the hernia hurt 
constantly, especially when lifting objects from above the 
level of his navel.  The examiner noted that the Veteran's 
umbilical hernia was reducible but not expandable with 
increased abdominal pressure.  There was no inguinal or 
ventral herniation present.  A diagnosis of umbilical hernia 
was given.

In considering the lay and medical history as detailed above, 
the Board notes that the Veteran is competent to give 
evidence about what he has experienced.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation. Barr v. Nicholson, 21 Vet. App. 303 
(2007).

The Veteran's umbilical hernia is capable of lay observation 
and thus the Veteran's statements of continuity constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Here the Veteran has been 
consistent throughout the record in stating that his 
umbilical hernia first began in 2003.  Given this 
consistency, the Board finds the Veteran to be credible in 
reporting his history and his statements are highly probative 
of post-service onset.  Given the lack of in-service 
complaints, the normal separation examination and the 
Veteran's report of post-service onset, the Board finds that 
the Veteran's umbilical hernia was not incurred in, and is 
not attributable to, service.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

2.  Bilateral Knee Disorder

The Veteran is claiming entitlement to service connection for 
disorders of both knees.  Service treatment records reflect 
no treatment or complaints referable to the knees and on 
separation examination in June 1970, the Veteran's lower 
extremities were normal.

Based on the foregoing, the service treatment records show 
that the Veteran's knees were normal at separation and that 
no chronic or arthritic knee disability was manifest during 
active duty.  However, this does not in itself preclude a 
grant of service connection.  Again, service connection may 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that currently diagnosed bilateral knee arthritis is related 
to active service, for the reasons discussed below.

Following separation from service, the Veteran complained of 
knee pain in May 1999.  He indicated that he had been 
experiencing moderate to severe bilateral knee pain for a 
"long time" and that he had had surgery and a history of 
arthritis.  The Veteran limped and tilted slightly to the 
right.  He had full range of motion of his right leg and 
limited range of motion of his left leg.

In July 2001 the Veteran again complained of knee pain.  
Degenerative changes were noted in the left knee and an 
impression of moderately advanced degenerative changes of the 
left knee was given.  In the right knee small posterior 
osteophytes were seen on the patella and an impression of 
moderately advanced degenerative changes of the right knee 
was given.  The Veteran was subsequently diagnosed with 
degenerative joint disease of the right knee, with chronic 
pain.

In October 2005 the Veteran indicated that he had a right 
knee ligament repair in the 1980s and a left knee arthroscopy 
in the 1990s.  In March 2006, the Veteran told an orthopedic 
surgeon that he injured his right knee when he fell in the 
1980s.  He stated that he had a left knee injury some time 
later and had arthroscopy on that knee also in the 1980s.  
The surgeon noted that the Veteran was a poor historian.  
Following x-ray examination, it was concluded that the 
Veteran had moderate tricompartmental osteoarthritis of both 
knees.  The final diagnosis was of bilateral traumatic 
arthritis of the knees.

On VA examination in December 2006, the Veteran presented 
wearing hinged knee braces on both legs.

Service connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
Veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the Veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

Based on the evidence of record, arthritis was not manifest 
within one year of separation from service.  Rather, the 
evidence shows that the Veteran suffered traumatic injuries 
of the knees at some point during the 1980s or 1990s.  
However, this does not in itself preclude a grant of service 
connection.  Again, service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that 
bilateral knee arthritis is related to active service, for 
the reasons discussed below.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint 
or treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Board notes that the Veteran is competent to 
give evidence about what he has experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, knee pain is capable of lay observation 
and thus the Veteran's statements constitute competent 
evidence.  The Board must now consider the credibility of 
such evidence.  Again, service treatment records do not 
reflect in-service complaints referable to the knees and at 
separation the Veteran's lower extremities were normal.  The 
Board notes that the Veteran has been inconsistent in 
reporting dates of knee surgery.  Specifically with regard to 
his left knee, the Veteran has indicated that he underwent 
arthroscopy in either the 1980s or 1990s.  Even with regard 
to his right knee, the Veteran has only stated that he 
suffered a fall some time in the 1980s.  Given these 
inconsistencies, the Board finds the Veteran to be a poor 
historian and any allegation of continuity of symptomatology 
is of little probative value.  Regardless of these 
inconsistencies, the statements offered for treatment 
purposes place the onset after service.  The Board further 
notes that no competent medical opinion has been offered to 
suggest that the Veteran's bilateral knee arthritis is 
attributable to service, and in fact the evidence shows on-
set well after service, following surgeries in the 1980s or 
1990s.

In reaching this determination, the Board has considered the 
pleadings advanced on appeal.  The Veteran's Form 21-526 
places the date of onset of the claimed disabilities in 2003.  
The Notice of Disagreement submitted by the Veteran, was a 
boilerplate document that presents nothing relevant and fails 
to identify the real dispute.  The Veteran's Form 9, 
Substitutive Appeal, is basically blank.  Similarly, 
statements of the representative contain no meaningful 
argument.  Although there is an obligation to liberally read 
the pleadings, the pleadings here are not helpful and do not 
provide any reason for granting the benefits sought on 
appeal.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for an umbilical hernia is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

1.  Lumbar Spine Disorder

The Veteran has claimed service connection for a lumbar spine 
disorder and also for a disorder of the hip.

Service treatment records indicate that the Veteran's spine 
was normal on enlistment examination in January 1969.  In May 
1969, x-ray imaging revealed a slight scoliosis with apex 
pointing toward the left.  The lumbar vertebral bodies were 
otherwise well aligned and there was no evidence of fracture 
or degenerative change.  The impression was of mild 
scoliosis.  On separation examination in June 1970, the 
Veteran's spine was indicated to be normal.

In December 2006 a VA examiner indicated that the Veteran had 
scoliosis, lumbar spine spondylosis and right sacroiliitis.  
The examiner concluded that it was not likely that the 
Veteran's scoliosis developed in the four months between 
enlistment and his May 1969 x-ray.  The examiner did not, 
however, indicate whether he was of the opinion that 
scoliosis had pre-existed service or was a congenital defect.   
Furthermore, no opinion was made regarding whether lumbar 
spine spondylosis or right sacroiliitis were related to 
service.

A Veteran is presumed to have entered service in sound 
condition with respect to his or her health.  See 38 U.S.C.A. 
§ 1111.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
a disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls 
on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both preexisting and not aggravated by service.

In order to properly adjudicate the claim, the Board requires 
that additional medical findings be obtained.

2.  Carpal Tunnel Syndrome

In March 2005, the Veteran claimed entitlement to service 
connection for numbness of the right hand.  In a rating 
decision of February 2007, the Veteran was denied service 
connection for "right carpal tunnel syndrome [claimed as 
right arm and hand condition]."  The Veteran submitted a 
timely Notice of Disagreement in May 2007 appealing all 
determinations made in the rating decision of February 2007 
and in June 2008 the RO issued a Statement of the Case.  The 
June 2008 Statement of the Case failed to include 
consideration of carpal tunnel syndrome.

Because the record shows that the RO has not issued a 
Statement of the Case with regard to this claim, the issue 
must be remanded to remedy the defect.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 
10 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination.  The examiner is to 
consider and answer the following 
questions:
	
What is the cause of the Veteran's 
scoliosis?  Is it a congenital or 
developmental defect?

2.  Were in-service x-ray findings of 
scoliosis indicative of manifestations of 
either lumbar spine spondylosis or right 
sacroiliitis or any other acquired 
pathology?

3.  The RO must issue a Statement of the 
Case concerning the issue of entitlement 
to service connection for carpal tunnel 
syndrome of the right wrist and hand.  If, 
and only if, the Veteran perfects an 
appeal concerning carpal tunnel syndrome 
should the matter be returned to the 
Board.
 
The appellant has the right to submit additional 
evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


